Name: Commission Regulation (EU) No 966/2014 of 12 September 2014 amending Annex to Regulation (EU) No 231/2012 laying down specifications for food additives listed in AnnexesÃ II and III to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards specifications for calcium propionate Text with EEA relevance
 Type: Regulation
 Subject Matter: food technology;  health;  marketing;  chemistry;  foodstuff
 Date Published: nan

 13.9.2014 EN Official Journal of the European Union L 272/1 COMMISSION REGULATION (EU) No 966/2014 of 12 September 2014 amending Annex to Regulation (EU) No 231/2012 laying down specifications for food additives listed in Annexes II and III to Regulation (EC) No 1333/2008 of the European Parliament and of the Council as regards specifications for calcium propionate (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (1), and in particular Article 14 thereof, Having regard to Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (2), and in particular Article 7(5) thereof, Whereas: (1) Commission Regulation (EU) No 231/2012 (3) lays down specifications for food additives listed in Annexes II and III to Regulation (EC) No 1333/2008. (2) Those specifications may be updated in accordance with the common procedure referred to in Article 3(1) of Regulation (EC) No 1331/2008, either on the initiative of the Commission or following an application. (3) On 10 September 2013, an application was submitted for the amendment of specifications concerning the food additive calcium propionate (E 282). The application was made available to the Member States pursuant to Article 4 of Regulation (EC) No 1331/2008. (4) The current specifications for calcium propionate (E 282) set a maximum fluoride level of 10 mg/kg which creates difficulties for the supply of raw materials and the production of that additive. Calcium propionate (E 282) is obtained from calcium oxide (E 529) for which a maximum fluoride level of 50 mg/kg is set. In order to produce calcium propionate complying with the currently established maximum fluoride level, manufacturers need to use calcium oxide with maximum fluoride levels of 33 mg/kg, which is below the currently authorised maximum level. As a consequence, there is hardly any calcium oxide available on the European market for the production of calcium propionate. In order to have a sufficient supply of calcium oxide for the production of calcium propionate the maximum level of fluoride for calcium propionate should be increased from 10 to 20 mg/kg. (5) The new maximum level of 20 mg/kg remains far below the maximum levels of fluoride currently in place for other food additives. The additional exposure to fluoride based on the new maximum level should remain limited and should not lead to an increase in the overall intake. It is therefore appropriate to allow the amendment of the specifications concerning the food additive calcium propionate (E 282). (6) Pursuant to Article 3(2) of Regulation (EC) No 1331/2008, the Commission is to seek the opinion of the European Food Safety Authority in order to update the Union list of food additives, except where the update in question is not liable to have an effect on human health. Since the update concerned is not liable to have an effect on human health, it is not necessary to seek the opinion of the European Food Safety Authority. (7) Regulation (EU) No 231/2012 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 231/2012 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable to all Member States. Done at Brussels, 12 September 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 354, 31.12.2008, p. 16. (2) OJ L 354, 31.12.2008, p. 1. (3) Commission Regulation (EU) No 231/2012 of 9 March 2012 laying down specifications for food additives listed in Annexes II and III to Regulation (EC) No 1333/2008 of the European Parliament and of the Council (OJ L 83, 22.3.2012, p. 1). ANNEX In the Annex to Regulation (EU) No 231/2012, in the entry for E 282 calcium propionate the specification for the purity of fluoride is replaced by the following: Fluoride Not more than 20 mg/kg